internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b07 plr-104097-00 date date legend trust taxpayers son property x dear sir we received your letter dated date and subsequent correspondence requesting rulings regarding application of the rules for a qualified_personal_residence_trust in sec_2702 and rulings under sec_2501 sec_2033 and sec_2039 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows taxpayers a husband and wife and taxpayers’ son son will contribute cash to trust taxpayers and son will contribute cash determined in accordance with the applicable actuarial_tables promulgated by the internal_revenue_service for use in valuing life estates and remainders and the applicable_federal_rate under sec_7520 of the internal_revenue_code for the month in which the contributions to trust are made the parties represent that they each have independent sources of funds taxpayers will have joint last-to-die life interests in trust and son will have a remainder_interest in trust trust will purchase property you represent that taxpayers intend to occupy property for at least x days per annum in accordance with sec_280a article first paragraph a of the trust agreement provides taxpayers shall have the right rent free to the exclusive use possession and enjoyment as a personal_residence of the property or any successor residence acquired by the trustee as hereinafter provided during their lifetimes and after the death of any one of the taxpayers the survivor of them shall have such rights during his or her lifetime the plr-104097-00 trustee shall pay over or apply any net_income of the trust at the end of the calendar_year to or for the benefit of taxpayers during their lifetimes and after the death of any one of the taxpayers to or for the benefit of the survivor of them during his or her lifetime that paragraph further provides that the trust estate held under this article first shall terminate upon the death of the survivor of the taxpayers and the trustee shall thereupon dispose_of the principal of the trust estate as it is then constituted pursuant to the provisions of article second article first paragraph b provides that during the term of the trust under this article first the trustee may sell the personal_residence then held in trust and use the proceeds of any such sale to acquire a successor personal_residence which shall thereafter be held hereunder for the benefit of the taxpayers during their lifetimes and after the death of any one of the taxpayers to or for the benefit of the survivor of them during his or her lifetime subject_to the provisions of paragraph d of this article article first paragraph c provides that if cash is held by the trustee pursuant to article fourth paragraph d sec_1 hereof the trustee shall determine at the end of each calendar_quarter whether the amounts held by the trust for the payment of expenses are in excess of the amounts permitted by article fourth paragraph d sec_1 and sec_25 c ii a and shall distribute immediately to the taxpayers during their lifetimes or after the death of any of the taxpayers to the survivor of them during his or her lifetime any amounts in excess of the amounts so permitted article first paragraph d provides that notwithstanding the foregoing provisions if the trust under this article first ceases to be a qualified_personal_residence_trust with respect to some or all of the trust property within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to such property the trustee shall distribute such property pursuant to the terms and conditions of article third the trust shall cease to be a qualified_personal_residence_trust with respect to some or all of the property held in trust for purposes of this article first in accordance with sec_25_2702-5 as follows if the residence ceases to be used or held for use as a personal_residence of the taxpayers during their lifetimes or after the death of any one of the taxpayers of the survivor of them during his or her lifetime within the meaning of sec_25 c i the trust will cease to be a qualified_personal_residence_trust if the residence is sold including as a result of condemnation the trust will cease to be a qualified_personal_residence_trust to the extent of all proceeds from the sale of the residence held by the trust not later than the earlier of a the date that is two years after the date of the sale of the residence b the death of the survivor of the taxpayers within the meaning of sec_25_2702-5 or c the date on which the new residence is acquired by the trust if damage or destruction renders the residence unusable as a residence the trust will cease to be a qualified_personal_residence_trust on the date that is two years after the date of damage or destruction or if earlier the death of the survivor of the taxpayers within the meaning of sec_25_2702-5 unless prior to such date a replacement of or repairs to the residence are completed or b a new residence is acquired by the trust plr-104097-00 and if proceeds of insurance are received by the trust as a result of the damage destruction or involuntary_conversion of the residence the trust will cease to be a qualified_personal_residence_trust not later than the earlier of a the date that is two years after the date of damage destruction or involuntary_conversion of the residence b the death of the survivor of the taxpayers within the meaning of sec_25 c ii or c the date on which the replacement of or repairs to the residence are completed or a new residence is acquired by the trust article first paragraph e provides that notwithstanding anything in this trust to the contrary the trustee shall not sell or transfer the residence directly or indirectly to the taxpayers or either of them or to an entity controlled by the taxpayers or either of them within the meaning of sec_25_2702-2 and iii at any time during their respective life terms or at any time thereafter the trust is classified as a grantor_trust within the meaning of sec_671 through of the code as to which the taxpayers or either of them are treated as the grantors article second paragraph a provides that all property directed to be disposed of by this trust agreement shall be transferred conveyed and paid over to son or if he shall not then survive shall be distributed as provided in the last will and testament of son article second paragraph b provides that notwithstanding any other provision of this agreement any amounts of cash held by the trustee pursuant to article fourth paragraph d section a in excess of the amounts used to pay trust expenses due and payable on the date of termination of the trust under article first including expenses related to termination shall be distributed to the estate of the survivor of taxpayers within thirty days of the death of the surviving taxpayer article third paragraph a provides that all property directed to be distributed pursuant to the terms and conditions of this article third shall be distributed by the trustee to the taxpayers or to the survivor of them article fourth paragraph b provides that except as otherwise provided in paragraph d of this article during the term of the trust created under article first the trustee is prohibited from holding any property in the trust estate other than one residence or an undivided fractional interest in one residence to be used or held for use within the meaning of sec_25_2702-5 as a personal_residence of the taxpayers during their respective lives article fourth paragraph d provides to the extent permitted by sec_25 c during the term of the trust created under article first the trustee may hold additions of cash in a separate bank account in an amount which when added to the cash already held in the account does not exceed the amount required a for payment of trust expenses including mortgage payments if any already incurred or reasonably expected to be paid_by the trust within six months from the date the addition is made plr-104097-00 b for improvements to the residence to be paid_by the trust within six months from the date the addition is made c for the purchase of the initial residence within three months of the date the trust is created provided the trustee has first previously entered into or accepted assignment of a contract to purchase that residence and d for purchase by the trust of a residence to replace another residence within three months of the date the addition is made provided the trustee has first previously entered into or accepted assignment of a contract to purchase that residence the trustee may hold improvements to the residence added to the trust estate provided the residence as improved meets the requirements of a personal_residence as defined in paragraph c of this article fourth the trustee may hold the proceeds from the sale of the residence in a separate_account and the trustee may hold one or more policies of insurance on the residence and may hold in a separate_account proceeds of insurance payable to the trust as a result of damage to or destruction of the residence and amounts received as a result of the involuntary_conversion within the meaning of sec_1033 of the residence article fourth paragraph e provides the interest of the taxpayers in any trust created hereunder may not and shall not be commuted you have requested the following rulings the trust instrument satisfies all of the requirements of sec_25_2702-5 trust qualifies for the exception for personal_residence trusts from the general_rule under sec_2702 that the value for gift_tax purposes of any interest in a_trust retained by a grantor or constructive grantor is zero if any family_member possesses a remainder_interest in trust no gift from the life interest beneficiaries to the remainder beneficiary results from the creation of trust the assignment of the contract to purchase property to the trust and the purchase by the trustee of property with funds delivered in trust by taxpayers and son after the assignment has taken place the building and land constituting property qualify as taxpayers’ principal or other residence the trust corpus is not included in the taxable_estate of either taxpayer pursuant to sec_2033 because their interest in trust terminates at death under the terms of the trust instrument and since the terms of trust preclude the conversion of the residence to a cash annuity payable to either taxpayer sec_2039 does not operate so as to cause inclusion of property in their respective estates ruling_request sec_1 and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-104097-00 sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or in money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 sec_2702 provides that sec_2702 does not apply to any transfer if the transfer involves the transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_2702 states for purposes of this section the transfer of an interest in property with respect to which there is one or more term interests shall be treated as a transfer of an interest in trust sec_2702 provides that for purposes of this section if two or more members of the same family acquire interests in any property described in paragraph in the same transaction or a series of related transactions the person or persons acquiring the term interests in such property shall be treated as having acquired the entire property and then transferred to the other persons the interests acquired by such persons in the transaction or series of transactions such transfer shall be treated as made in exchange for the consideration if any provided by such other persons for the acquisition of their interests in such property sec_2702 provides that the term term_interest means either a life interest in property or an interest in property for a term of years sec_25_2702-5 of the gift_tax regulations provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of this section a transfer in trust meets the requirements of this section only if the trust is a personal_residence_trust as defined in paragraph b of this section a_trust meeting the requirements of a plr-104097-00 qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal resident_trust sec_25_2702-5 provides that a qualified_personal_residence_trust is a_trust meeting all the requirements of sec_25_2702-5 these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that for the purposes of sec_25_2702-5 a personal_residence of a term holder is either a the principal_residence of the term holder within the meaning of sec_1034 b one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or c an undivided fractional interest in either sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if he uses such unit or portion thereof for personal purposes for a number of days which exceeds the greater of a days or b percent of the number of days during such year for which such unit is rented at a fair rental sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence’s size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that if spouses hold interests in the same residence including community_property interests the spouses may transfer their interests in the residence or a fractional portion of their interests in the residence to the same qualified_personal_residence_trust provided that the governing instrument prohibits any person other than one of the spouses from holding a term_interest in the trust concurrently with the other spouse sec_25_2702-5 provides that the governing instrument must require that income of the trust be distributed to the term holder not less frequently than annually sec_25_2702-5 provides that the governing instrument must prohibit distributions of corpus to any beneficiary other than the transferor prior to the expiration of the retained term_interest sec_25_2702-5 provides that in general except as otherwise provided in paragraphs c ii and c of this section the governing instrument of a qualified plr-104097-00 personal_residence_trust must prohibit the trust from holding for the entire term of the trust any asset other than one residence to be used or held for use within the meaning of paragraph c i of this section as a personal_residence of the term holder the residence under sec_25_2702-5 the trust may hold certain assets listed in that section in addition to the personal_residence sec_25_2702-5 provides that the governing instrument may permit additions of cash to the trust and may permit the trust to hold additions of cash in a separate_account in an amount which when added to the cash already held in the account for such purposes does not exceed the amount required for purchase by the trust of the initial residence within three months of the date the trust is created provided that no addition may be made for this purpose and the trust may not hold any such addition unless the trustee has previously entered into a contract to purchase the residence sec_25_2702-5 provides that the governing instrument must prohibit commutation prepayment of the term holder’s interest sec_25_2702-5 provides that the governing instrument must provide that a_trust ceases to be a qualified_personal_residence_trust if the residence ceases to be used or held for use as a personal_residence of the term holder a residence is held for use as a personal_residence of the term holder so long as the residence is not occupied by any other person other than the spouse or a dependent of the term holder and is available at all times for use by the term holder as a personal_residence sec_25_2702-5 provides that i the governing instrument must provide that within thirty days after the date on which the trust has ceased to be a qualified_personal_residence_trust with respect to certain assets either a the assets be distributed outright to the term holder b the assets be converted to and held for the balance of the term holder’s term in a separate share of the trust meeting the requirements of a qualified_annuity_interest or c in the trustee’s sole discretion the trustee may elect to comply with either paragraph c i a or b of this section pursuant to their terms and ii a for assets subject_to this paragraph c to be converted to and held as a qualified_annuity_interest the governing instrument must contain all the provisions required by sec_25_2702-3 with respect to a qualified_annuity_interest sec_25_2702-5 provides that the governing instrument must prohibit the trust from selling or transferring the residence directly or indirectly to the grantor the grantor’s spouse or an entity controlled by the grantor or the grantor’s spouse during the retained term_interest of the trust or at any time after the retained term_interest that the trust is a grantor_trust under sec_2702 this transaction will be treated for purposes of sec_2702 as if taxpayers acquired property and then transferred the remainder_interest to son plr-104097-00 sec_2702 defines taxpayers retained_life_estate as a term_interest for purposes of sec_2702 sec_2702 treats the transfer of the remainder_interest as a transfer of an interest in trust for purposes of sec_2702 based on the facts and representations submitted we conclude that the trust instrument satisfies all of the requirements of sec_25_2702-5 we further conclude that the building and land constituting property qualify as taxpayers’ principal or other residence therefore trust qualifies for the exception for personal_residence_trust to the general_rule under sec_2702 that the value for the for gift_tax purposes of any interest in a_trust retained by a grantor or constructive grantor is zero if any family_member possesses a remainder_interest in trust under the facts presented no gift from the life interest beneficiaries to the remainder beneficiary results from the creation of trust the assignment of the contract to purchase property to the trust and the purchase by the trustee of property with funds delivered in trust by taxpayers and son after the assignment has taken place ruling_request sec_2033 provides the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2033-1 provides in part that the gross_estate of a decedent who was a citizen or a resident_of_the_united_states at the time of his death includes under sec_2033 the value of all property whether real or personal tangible or intangible and wherever situated beneficially owned by the decedent at the time of his death real_property is included whether it came in to the possession and control of the executor or administrator or passed directly to heirs or devisees each taxpayer’s interest in trust will terminate on his or her death accordingly at the time of their respective deaths neither taxpayer will own any interest in trust therefore based on the facts and representations submitted we conclude that the trust corpus will not be includible in the taxable_estate of either taxpayer pursuant to sec_2033 because their respective interest in trust terminates at death under the terms of the trust instrument ruling_request sec_2039 provides that a decedent’s gross_estate includes the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for the decedent’s life or for any period not ascertainable without reference to the decedent’s death or for any period which does not in fact end before the decedent’s death plr-104097-00 the trust instrument does not provide for the conversion of the trust estate into an annuity for the benefit of the term_interest beneficiaries based on the facts and representations submitted we therefore conclude that sec_2039 does not operate so as to cause inclusion of property in their respective estates this ruling is based on the facts presented and the applicable law including restrictive covenants in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in particular no opinion is expressed or implied regarding the applicability of sec_2036 to this transaction to the extent the house is not included in either of the taxpayers’ estates under sec_2036 son will have a cost_basis in the trust property under sec_1012 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the branch chief office of the associate chief_counsel passthroughs and special industries enclosures copy of the letter copy for sec_6110 purposes
